Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 24, 2017

                                      No. 04-16-00252-CV

                               Jean Eckford HARDAWAY, Et al.,
                                           Appellants

                                                v.

                             Lou Eda Korth Stubbs NIXON, Et al.,
                                         Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due on November 21, 2016. Ms. Stella Grace Marks
represents appellants on appeal. This court has granted Ms. Marks two extensions of time in
which to file the brief, the latest until January 3, 2017. The brief was not filed. Therefore, on
January 18, 2017, this court issued an order ordering Ms. Marks to file, on or before January 30,
2017, appellants’ brief and a written response reasonably explaining (1) her failure to timely file
the brief and (2) why appellee is not significantly injured by appellants’ failure to timely file a
brief. See TEX. R. APP. P. 38.8(a)(1). On January 20, 2016, Ms. Marks filed a motion requesting
a third extension of time, until January 23, 2017. In her motion, Ms. Marks states “[t]his is the
Eckford Family’s final request to extend the deadline.”

       The motion is GRANTED; however, because our previous order extended the deadline to
January 30, 2017, Ms. Marks is hereby ORDERED to file appellants’ brief no later than January
30, 2017.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court